DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 5, filed 1 April 2022, with respect to the objection of Claim 2 have been fully considered and are persuasive.  The objection to Claim 2 has been withdrawn.
Applicant’s arguments, see Page 5, filed 1 April 2022, with respect to the rejection of Claim 8 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of Claim 8 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see Page 5-7, filed 1 April 2022, with respect to the rejection of claim 1 and its dependent claims under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20150346601 A1 (Wu).
Applicant argues that the added limitation of “wherein in the polysiloxane to be obtained, a ratio of the silanol group to the silanol group reacted with the alcohol ((silanol group):(silanol group reacted with the alcohol)) is 100:1 to 1:100” to amended claim 1 overcomes the previously cited prior art reference. Applicant is correct that the previously cited reference (Yaguchi) does not disclose this limitation. Additionally, applicant argues that Yaguchi is eliminated as prior art because of common ownership by the inventors and assignee of the instant application. These arguments are persuasive and thus the rejection under 35 U.S.C. 102(a)(2) in view of Yaguchi is withdrawn. However, amended Claim 1 is now rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150346601 A1 (Wu), as explained below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150346601 A1 (Wu).
Regarding Claims 1-7, Wu discloses a polysiloxane composition (paragraph 0003) that is used as a protective coating film (paragraph 0132). The polysiloxane is obtained by polymerization (i.e. hydrolysis and partial condensation) using silane monomers (paragraph 0033). One type of silane monomer (b-3) is represented by formula (8):

    PNG
    media_image1.png
    53
    285
    media_image1.png
    Greyscale

wherein R80 is an alkyl group, an alkenyl group, an aryl group, or an organic group containing an epoxy group; R81 is an alkyl group, an acyl group, or an aryl group; and f is a value of 0-3 (paragraph 0054). Some examples of silane monomers according to formula (8) are tetraethoxysilane, methyltrimethoxysilane, and methyltriethoxysilane (paragraph 0061-0063). When the value of f is zero, the silane monomer has four hydrolysable groups (paragraph 0060). The silane monomers are combined with propylene glycol monoethyl ether (an alkoxy group-containing alcohol) and stirred to produce the polysiloxane (paragraph 0140). Wu discloses that some of the silanol groups in the polysiloxane are unreacted (paragraph 0107), indicating that the (silanol group):(silanol group reacted with the alcohol) ratio is between 100:1 and 1:100. An acidic or a basic catalyst can be used in the polymerization reaction (i.e. hydrolysis and condensation) (paragraphs 0083 and 0086).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150346601 A1 (Wu) in view of US 20120123135 A1 (Bradford).
Regarding Claims 8-9, Wu discloses a composition according to instant Claim 1, as explained above. While it is stated that the composition is used as a protective coating film, the method in which the film is formed is not disclosed. Similarly, Wu does not disclose a method for producing a semiconductor device. Bradford teaches a method and materials for reverse patterning. Bradford teaches a coating composition and further teaches that the coating composition is applied on a substrate having a pattern (paragraph 0039). The substrate is a semiconductor device, such as silicon-based devices, that comprises at least one semiconductive layer (paragraph 0039). It is taught that the pattern on the semiconductor device is typically a photoresist layer that has been patterned, typically by forming over an antireflective coating which is formed over a hardmask (paragraph 0040). Bradford further teaches wet and dry etching techniques for transferring the reverse pattern (paragraph 0050). The pattern is transferred into underlying layers (paragraph 0052). Paragraphs 0045-0052 of Bradford further describe how the coating is applied to the semiconductor device and subsequently treated. Wu and Bradford are analogous art because both references pertain to coating compositions for semiconductor devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to form a film and a semiconductor device, a taught by Bradford, using the composition disclosed by Wu because the process taught by Bradford provides a way to pattern a more etch resistant silicon containing resin than alternative approaches (see Bradford, paragraph 0004).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/02/2022